Name: Commission Regulation (EEC) No 119/86 of 21 January 1986 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 1 . 86 Official Journal of the European Communities No L 17/ 13 COMMISSION REGULATION (EEC) No 119/86 of 21 January 1986 establishing unit values for the determination of the customs value of certain perishable goods Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accordance with HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 24 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 January 1986 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . 2 OJ No L 335, 13 . 12 . 1985, p . 9 . No L 17/ 14 Official Journal of the European Communities 23 . 1 . 86 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 f 07.01 All New potatoes 31,22 1393 249,91 68,17 209,27 4145 22,34 46484 76,80 19,23 1.12 ex 07.01-21 1 ex 07.01-22 | ex 07.0 1 B I Broccoli 103,58 4620 828,97 226,15 694,18 13751 74,12 154192 254,76 63,78 1.14 07.01-23 07.01 B II White cabbages and red cabbages 35,18 1572 279,89 77,72 237,08 4600 24,96 52077 87,27 20,11 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 41,09 1833 328',8 7 89,71 275,39 5455 29,40 61 171 101,06 25,30 1.20 07.01-31 } 07.01-33 | 07.01 D I Cabbage lettuce 155,82 6951 1 247,07 340,21 1 044,30 20687 111,50 231 960 383,25 95,95 1.22 ex 07.01-36 ex 07.01 D II Endives 37,54 1674 300,48 81,97 251,62 4984 26,86 55891 92,34 23,12 1.28 07.01-41 1 07.01-43 | 07.01 F I Peas 150,10 6696 1201,30 327,72 1 005,97 19928 107,41 223446 369,18 92,43 1.30 07.01-45 1 07.01-47 ) 07.01 F II Beans (of the species Phaseolus) 142,82 6371 1 143,07 311,84 957,21 18962 102,20 212615 351,28 87,95 1.32 ex 07.01-49 ex 07.01 F III Broad beans 55,63 2481 445,25 121,47 372,86 7386 39,81 82819 136,83 34,26 1.40 ex 07.01-54 ex 07.01 G II Carrots 19,99 894 159,11 44,18 134,77 2615 14,18 29604 49,61 11,43 1.50 ex 07.01-59 ex 07.01 G IV Radishes 104,83 4676 839,03 228,89 702,60 13918 75,02 156062 257,85 64,56 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 9,91 442 79,36 21,65 66,45 1316 7,09 14761 24,38 6,10 1.70 07.01-67 ex 07.01 H Garlic 176,25 7862 1410,56 384,81 1 181,21 23399 126,12 262370 433,49 108,53 1.74 1.80 ex 07.01-68 ex 07.01 IJ 07.01 K Leeks Asparagus : 26,62 1 190 211,91 58,23 178,61 3482 18,93 39749 65,61 16,28 1.80.1 ex 07.01-71  green 960,17 42832 7684,35 2096,35 6434,87 127473 687,09 1429313 2361,55 591,29 1.80.2 ex 07.01-71  other 413,49 18485 3301,48 911,73 2778,44 54073 294,81 615141 1 027,85 245,32 1.90 07.01-73 07.01 L Artichokes 83,55 3727 668,72 182,43 559,99 11093 59,79 124385 205,51 51,45 1.100 07.01-75 } 07.01-77 | 07.01 M Tomatoes 66,16 2951 529,56 144,46 443,45 8784 47,35 98500 162,74 40,74 1.110 07.01-81 1 07.01-82 ] 07.01 P I Cucumbers 84,13 3753 673,33 183,69 563,85 11169 60,20 125243 206,93 51,81 1.112 07.01-85 07.01 Q II Chantarelles 728,45 32565 5772,95 1 600,65 4882,34 95261 517,89 1076180 1801,67 428,20 1.118 07.01-91 07.01 R Fennel 36,81 1642 294,63 80,37 246,72 4887 26,34 54803 90,54 22,67 1.120 07.01-93 07.01 S Sweet peppers 66,47 2965 532,02 145,13 445,51 8 825 47,57 98957 163,50 40,93 1.130 07.01-97 07.01 T II Aubergines 68,30 3046 546,64 149,12 457,75 9068 48,87 101677 167,99 42,06 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 31,36 1398 250,97 68,46 210,17 4163 22,44 46682 77,13 19,31 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 57,16 2550 457,53 124,81 383,13 7589 40,91 85102 140,60 35,20 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh , whole 79,10 3528 633,1 1 172,71 530,17 10502 56,60 117761 194,56 48,71 2.10 08.01-31 ex 08.01 B Bananas, fresh 44,39 1980 355,32 96,93 297,54 5894 31,77 66091 109,19 27,34 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 50,68 2260 405,63 110,65 339,67 6728 36,26 75448 124,65 31,21 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 126,95 5663 1016,02 277,18 850,82 16854 90,84 188984 312,24 78,18 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 191,80 8556 1 535,03 418,77 1 285,44 25464 137,25 285521 471,74 118,11 2.50 08.02 A I Sweet oranges , fresh : 2.50.1 08.02-02 l 08.02-06 08.02-12 08.02-16I  Sanguines and semi ­sanguines i 39,22 1749 i 313,88 85,63 i 262,85 i 5207 i 28,06 i 58384 i 96,46 i 24,15 i 23 . 1 . 86 Official Journal of the European Communities No L 17/ 15 Code NIMEXE code l CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/ Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis , Ovalis, Trovita and Hamlins 35,79 1596 286,47 78,15 239,89 4752 25,61 53285 88,04 22,04 2.50.3 08.02-05l II I I 08.02-09 08.02-15 08.02-19  others 43,32 1937 344,23 94,86 289,73 5666 30,75 64588 106,81 25,46 2.60 ex 08.02 B Mandarins including tangerines and satsumas , fresh , Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 41,33 1844 330,83 90,25 277,04 5488 29,58 61536 101,67 25,45 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 49,49 2209 394,04 108,14 331,73 6519 35,46 73779 121,78 30,41 2.60.3 08.02.28 08.02 B I  Clementines 61,26 2732 490,30 133,76 410,58 8133 43,84 91 198 150,68 37,72 2.60.4 08.02-34 08.02-37 ex 08.02 B II  Tangerines and others 78,27 3491 626,42 170,89 524,56 10391 56,01 116516 192,51 48,20 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 55,87 2492 447,21 122,00 374,49 7418 39,98 83182 137,43 34,41 2.80 ex 08.02 D Grapefruit , fresh : 2.80.1 ex 08.02-70  white 44,58 1988 356,79 97,33 298,77 5918 31,90 66364 109,64 27,45 2.80.2 ex 08.02-70  pink 67,13 2994 537,28 146,57 449,92 8912 48,04 99936 165,11 41,34 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 287,69 12834 2302,48 628,13 1928,10 38195 205,87 428269 707,60 177,17 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 145,95 6510 1 168,07 318,66 978,15 19376 104,44 217266 358,97 89,88 2.95 08.05-50 08.05 C Chestnuts 84,23 3760 670,62 184,04 564,57 11094 60,36 125564 207,27 51,75 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 45,17 2015 361,50 98,62 302,72 5996 32,32 67241 111,09 27,81 2.110 08.06-33 I 08.06-35 08.06-37 08.06-38 08.06 B II Pears 79,24 3537 630,89 173,14 531,12 10437 56,78 118125 194,99 48,69 2.120 08.07-10 08.07 A Apricots 310,96 13871 2488,67 678,93 2084,02 41283 222,52 462902 764,82 191,49 2.130 ex 08.07-32 ex 08.07 B Peaches 188,25 8 397 1 506,59 411,01 1261,62 24992 134,71 280232 463,00 115,92 2.140 ex 08.07-32 ex 08.07 B Nectarines 230,12 10265 1841,71 502,4? 1 542,25 30551 164,67 342564 565,99 141,71 2.150 08.07-51 08.07-55 08.07 C Cherries 110,14 4924 876,32 243,34 742,30 14404 78,14 163048 273,25 62,98 2.160 08.07-71 08.07-75 08.07 D Plums 167,33 7464 1 339,20 365,34 1 121,44 22215 119,74 249095 411,56 103,04 2.170 08.08-11 08.08-15 08.08 A Strawberries 362,16 16155 2898,43 790,71 2427,14 48081 259,16 539117 890,74 223,02 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 99,81 4462 799,30 220,50 672,74 13052 70,89 147107 247,69 56,72 2.180 08.09-11 ex 08.09 Water melons 26,11 1 167 206,99 57,39 175,06 3415 18,56 38587 64,60 15,35 2.190 ex 08.09 Melons (other than water melons) : 2.190.1 ex 08.09-19  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 76,10 3394 609,05 166,15 510,02 10103 54,45 113286 187,17 46,86 2.190.2 ex 08.09-19  other 170,13 7589 1361,64 371,46 1 140,24 22587 121,75 253270 418,46 104,77 2.195 ex 08.09-90 ex 08.09 Pomegranates 77,43 3454 619,70 169,06 518,93 10280 55,41 115266 190,44 47,68 2.200 ex 08.09-90 ex 08.09 Kiwis 246,06 10976 1 969,24 537,22 1 649,04 32667 176,07 366285 605,18 151,52 2.202 ex 08.09-90 ex 08.09 Khakis 100,82 4497 806,91 220,13 675,70 13385 72,14 150088 247,98 62,08 2.203 ex 08.09-90 ex 08.09 Lychees 218,54 9749 1 749,04 477,15 1 464,64 29014 156,38 325326 537,51 134,58